United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE ARMY, NATIONAL
GUARD YOUTH CHALLENGE PROGRAM,
Dillon, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Chuck Wall, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2382
Issued: June 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 20, 2007 appellant filed a timely appeal from the January 11, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim for a traumatic
injury. He also filed a timely appeal of the June 14, 2007 decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to
review the merits and nonmerits of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained an injury on
November 14, 2006, as alleged; and (2) whether the Office properly refused to reopen his claim
for further merit review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 14, 2006 appellant, then an 18-year-old student/cadet, was struck in the
face, fell down stairs and was kicked in the head during an unprovoked assault by another cadet.

The claim alleged possible head injury, possible broken nose, laceration to head and possible
concussion. Appellant was treated at the Barrett Memorial Hospital emergency room.
By letter dated November 29, 2006, the Office informed appellant that his claim could
not be accepted as there was no medical evidence to support his claim. A memorandum to file
dated December 11, 2006 indicated that this letter was returned as undeliverable. This letter was
resent to appellant’s address as written on the claim form. However, no further evidence was
submitted.
By decision dated January 11, 2007, the Office denied appellant’s claim. The Office
found that, although the evidence established that the claimed event occurred as alleged, there
was no medical evidence that provided a diagnosis that could be related to the incident.
Therefore, the Office received a report from the Barrett Memorial Hospital and Health
Care emergency room signed by a physician’s assistant on November 14, 2006. The report
noted that appellant was hit by another cadet, that his head struck a wall and that he was punched
in the nose and fell to the ground, at which time he was kicked in the head. Appellant had
bruising on the right side of his face and a one centimeter scalp wound to the back of the head
with tissue softness and hematoma. The wound was scrubbed and closed with two staples.
Appellant was released in good condition and given aftercare instructions.
On June 11, 2007 appellant requested reconsideration. Appellant noted that on
November 14, 2006 he was assaulted by another cadet, knocked down the stairs and kicked in
the head. He submitted the Barrett Memorial Hospital records in support of his claim.
By decision dated June 14, 2007, the Office denied reconsideration without merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim. When the employee claims injury in
the performance of duty, he must submit sufficient evidence to establish that he sustained a
specific incident at the time, place and in the manner alleged and that such incident caused an
injury.2 The mere fact that a condition manifests itself or worsens during a period of
employment does not raise an inference of causal relationship.3
To establish a causal relationship between an employee’s condition and an alleged
employment injury, appellant must submit rationalized medical opinion from a physician based
on a complete and accurate medical and factual background.4 The physician’s opinion must be
expressed in terms of reasonable medical certainty and must be supported by medical rationale
1

5 U.S.C. §§ 8101-8193.

2

See John W. Montoya, 54 ECAB 308 (2003).

3

See Louis T. Blair, 54 ECAB 348 (2003).

4

See Kathryn E. Demarsh, 56 ECAB 677 (2005).

2

explaining the nature of the relationship between the diagnosed condition and the claimant’s
employment factors.5
ANALYSIS -- ISSUE 1
The Office accepted that the employment incident occurred as alleged. The issue on
appeal, therefore, is whether appellant submitted sufficient medical evidence to establish that he
sustained an injury as a result of this accepted incident. At the time of the January 11, 2007
decision, appellant had not submitted any medical evidence in support of his claim. Without
medical evidence, the Office properly denied appellant’s claim for compensation.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.6 As appellant failed to submit such evidence, the Office
properly denied his claim.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under 5 U.S.C. § 8128(a), the
Office’s regulations provide that the application for reconsideration must set forth arguments and
contain evidence that either: (1) shows that the Office erroneously applied or interpreted a
specific point of law; (2) advances a legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.7
A timely request for reconsideration may be granted if the Office determines that the
employee has submitted evidence and/or argument that meet at least one of these standards. If
reconsideration is granted, the case is reopened and is reviewed on the merits.8
ANALYSIS -- ISSUE 2
In the instant case, appellant did not meet any of the criteria for requiring the Office to
reopen his case for merit review. Appellant did not argue that the Office erroneously applied or
interpreted a specific point of law nor did he raise legal arguments not previously considered.
Appellant did submit the medical records from the Barrett Memorial Hospital emergency room
showing that he was treated on the date of the accepted incident. However, these reports were
signed by a physician’s assistant. A physician’s assistant is not a “physician” as defined under
5

See Charles W. Downey, 54 ECAB 421 (2003).

6

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

20 C.F.R. § 10.606.

8

5 U.S.C. §§ 8101-8193, § 8128(a). The Board has found that the imposition of the one-year limitation does not
constitute an abuse of discretionary authority granted the Office under section 8128(a) of the Act. See Adell Allen
(Melvin L. Allen), 55 ECAB 390 (2004).

3

the Act. This report does not constitute probative medical evidence and is accordingly
irrelevant.9 Therefore, the Office properly determined that this evidence did not constitute a
basis for reopening the case for a merit review.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his request for reconsideration.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
November 14, 2006, as alleged. The Board further finds that the Office properly refused to
reopen his claim for further merit review under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 14 and January 11, 2007 are affirmed.10
Issued: June 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
9

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) provides as
follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors
and osteopathic practitioners within the scope of their practice as defined by state law. See Merton J. Sills, 39
ECAB 572, 575 (1988).
10

The Board notes that the record on appeal contains evidence which the Office received after its June 14, 2007
decision denying reconsideration. The Board lacks jurisdiction to review this evidence for the first time on appeal.
5 U.S.C. § 501.2(c). This, however, does not preclude appellant from having such evidence considered by the
Office as part of a reconsideration request before the Office.

4

